Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 1, 2020

                                    No. 04-20-00349-CV

                         CITY OF FREDERICKSBURG, TEXAS,
                                     Appellant
                                        v.
                            E.290 OWNERS' COALITION,
                                     Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 15758
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                       ORDER

        Appellee’s brief was originally due October 1, 2020. On September 30, 2020, appellee
filed an unopposed motion requesting an extension of time to file the brief until October 30,
2020. After consideration, we GRANT appellee’s motion and ORDER appellee to file its brief
by October 30, 2020.


                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court